DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4 and 7 in the reply filed on 05/19/2022 is acknowledged. Claims 5-6 are withdrawn. Claims 1-4 and 7 are examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US'040 (US 2015/0270040).
Regarding claim 1, US’040 teaches a rare-earth cobalt permanent magnet consisting of 11.36 at% Sm, 50.74 at% Co, 30.94 at% Fe, 5.32 at% Cu and 1.64 at% Zr (Table 1, Examples 12 and 13), which converts to 24.7 mass % of Sm, 4.9 mass % of Cu, 24.9 mass % of Fe, 2.16 mass % of Zr, and a remainder consisting of Co and unavoidable impurities, wherein the rare-earth cobalt permanent magnet includes a plurality of crystal grains and grain boundary parts, and a size of a cell structure constituting the crystal grain is 180 to 195 nm ([0015] to [0077]; Table 1 and Table 3), which meets the recited limitations in claim 1.
Regarding claim 2, US’040 discloses that in order to make it easy to align the c-axis of the crystal in magnetic field, the ratio of the powder with a grain size of 2-10 µm is 80% or more; such powder are press-formed while applying a magnetic field ([0046] to [0049]). In view of the fact that US’040 teaches a magnet that meets the recited composition and structure limitation in claim 1 and the magnet has coercivity of 1600-1660 kA/m that meets the coercivity recited in claim 4, one of ordinary skill in the art would expect that the magnet disclosed by US’040 to meet the recited degree of orientation recited in claim 2. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 3, US’040 is silent on the recited temperature coefficients. However, in view of the fact that US’040 teaches a magnet that meets the recited composition and structure limitation in claim 1, one of ordinary skill in the art would expect that the magnet disclosed by US’040 to meet the recited temperature coefficients in claim 3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 7, US’040 discloses that a motor and a generator comprising the Sm-Co magnet ([0002]), which meets the limitation recited in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US'040 (US 2015/0270040), as applied to claim 1 above, and further in view of JP’803 (JP 59-023803).
Regarding claim 4, US’040 discloses that the squareness ratio is 94.5%, residual magnetization is 1.245 T (i.e.12.45 kG) and Hcj is 1600-1660 kA/m (Table 3, Examples 12-13). The calculated (BH)max is 36.62 MGOe (0.945x12.452/4), which converts to 291.42 kJ/m3.
US’040 is silent on the magnet density. JP’803 discloses that high density improves the performance of a Sm-Co magnet (Page 4, 2nd and 3rd paragraph). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having a high density as taught by JP’803 in the process of US’040 in order to improve the performance of the magnet as disclosed by JP’803. JP’803 discloses that the magnet may have of 8.4 g/cm3 or more (Page 6, 2nd paragraph), which meets the density limitation recited in claim 4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/874,566 (US 2020/0365301). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-9 of copending Application No. 16/874,566 teach a magnet that meet the recited composition limitations. See MPEP 2144.05 I. Claims 1-9 of copending Application No. 16/874,566 do not teach a size of a cell phase and the property limitations recited in claims 2-4. However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that claims 1-9 of copending Application No. 16/874,566 teach a magnet that meet the recited composition limitation and a method of making the magnet that meets the processing parameters disclosed in instant Specifications, one of ordinary skill in the art would expect that the magnet disclosed by claims 1-9 of copending Application No. 16/874,566 to meet the recited cell phase size and the property limitations recited in instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733